

Exhibit 10.1
EXECUTION VERSION
EVOLENT HEALTH, INC.
2.00% Convertible Senior Notes due 2021
Purchase Agreement
November 29, 2016
J.P. Morgan Securities LLC
Goldman, Sachs & Co.
As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Ladies and Gentlemen:


Evolent Health, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $110.0 million principal amount of its 2.00% Convertible
Senior Notes due 2021 (the “Firm Securities”) and, at the option of the Initial
Purchasers, up to an additional $15.0 million principal amount of its 2.00%
Convertible Senior Notes due 2021 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 2.00% Convertible Senior Notes due 2021 granted to the Initial
Purchasers in Section 2 hereof. The Firm Securities and the Option Securities
are herein referred to as the “Securities.” The Securities will be convertible
into shares (the “Underlying Securities”) of Class A common stock of the
Company, par value $0.01 per share (the “Class A Common Stock”). The Securities
will be issued pursuant to an Indenture to be dated as of December 5, 2016 (the
“Indenture”), between the Company and U.S. Bank National Association, as trustee
(the “Trustee”). Class A Common Stock of the Company, together with the shares
of Class B Common Stock, par value $0.01 per share, of the Company (the “Class B
Common Stock”), is referred to herein as the “Stock.”


Pursuant to the Agreement and Plan of Merger dated as of July 12, 2016, as
amended on October 3, 2016, by and among the Company, Electra Merger Sub, LLC, a
Delaware limited




--------------------------------------------------------------------------------




liability company and wholly-owned subsidiary of the Company (“Merger Sub”),
Valence Health, Inc., a Delaware corporation (“Valence”), and North Bridge
Growth Management Company LLC and Philip Kamp, in their capacities as
representatives of the securityholders of Valence (as amended, the “Valence
Merger Agreement”), the Company acquired Valence’s business, excluding its
contracts serving certain state insurance cooperatives (the “Acquired
Business”). Immediately following the issuance of Class A Common Stock upon
closing of the acquisition of the Acquired Business, the Company transferred its
membership interests in Merger Sub to Evolent Health LLC, a Delaware limited
liability company (“Evolent Health”) and Evolent Health issued a number of its
Class A common units to the Company equal to the number of shares of Class A
Common Stock issued at closing of the acquisition of the Acquired Business.


Each of the Company and Evolent Health hereby confirms its agreement with the
several Initial Purchasers concerning the purchase and sale of the Securities,
as follows:


1.Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum dated
November 29, 2016 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (this “Agreement”). The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein, and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Time of Sale
Information and the Offering Memorandum.


At or prior to the Time of Sale (as defined below), the Company had prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.


“Time of Sale” means 10:15 p.m., New York City time, on November 29, 2016.


2

--------------------------------------------------------------------------------




2.Purchase and Resale of the Securities.


(a) The Company agrees to issue and sell the Firm Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Firm Securities
set forth opposite such Initial Purchasers’ name in Schedule 1 hereto at a price
equal to 97.000% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from December 5, 2016 to the Closing Date (as defined
below).


In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from  December
5, 2016 to the date of payment and delivery.


If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Firm Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Firm Securities being purchased from
the Company by the several Initial Purchasers, subject, however, to such
adjustments to eliminate Securities in denominations other than $1,000 as the
Representatives in their sole discretion shall make.


            The Initial Purchasers may exercise the option to purchase the
Option Securities at any time in whole, or from time to time in part, on or
before the thirtieth day following the date of this Agreement, by written notice
from the Representative to the Company.  Such notice shall set forth the
aggregate principal amount of Option Securities plus accrued interest as to
which the option is being exercised and the date and time when the Option
Securities are to be delivered and paid for which may be the same date and time
as the Closing Date (as hereinafter defined) but shall not be earlier than the
Closing Date nor later than the tenth full business day (as hereinafter defined)
after the date of such notice (unless such time and date are postponed in
accordance with the provisions of Section 10 hereof).  Any such notice shall be
given at least two business days prior to the date and time of delivery
specified therein.


(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:


(i)it is a qualified institutional buyer within the meaning of Rule


3

--------------------------------------------------------------------------------




144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);


(ii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and


(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of the initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A.


(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
and each Initial Purchaser hereby consents to such reliance.


(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.


(e)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Firm Securities, at the offices of Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017, at 10:00 A.M. New York City time
on December 5, 2016, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Representatives
and the Company may agree upon in writing or, in the case of the Option
Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election
purchase such Option Securities. The time and date of such payment for the Firm
Securities is referred to herein as the “Closing Date” and the time and date for
such payment for the Option Securities, if other than the Closing Date, is
herein referred to as the “Additional Closing Date.”


Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The


4

--------------------------------------------------------------------------------




Depository Trust Company (“DTC”), for the respective accounts of the several
Initial Purchasers of the Securities of one or more global notes representing
the Securities to be purchased on such date (collectively, the “Global Note”),
with any transfer taxes payable in connection with the sale of such Securities
duly paid by the Company. The Global Note will be made available for inspection
by the Representatives at the office of Davis Polk & Wardwell LLP set forth
above not later than 1:00 P.M., New York City time, on the business day prior to
the Closing Date or the Additional Closing Date, as the case may be.


(f)    The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company, Evolent
Health or any other person. Additionally, neither the Representatives nor any
other Initial Purchaser is advising the Company, Evolent Health or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company and Evolent Health shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Company or Evolent Health with respect thereto. Any review by the
Representatives or any Initial Purchaser of the Company or Evolent Health, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Representatives or such Initial
Purchaser and shall not be on behalf of the Company, Evolent Health or any other
person.


3.Representations and Warranties. Each of the Company and Evolent Health jointly
and severally represents and warrants to each Initial Purchaser that:


(a)Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that neither the Company nor Evolent Health makes any representation or warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company or Evolent Health in writing by such Initial Purchaser through the
Representatives expressly for use in any Preliminary Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.


(b)Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the


5

--------------------------------------------------------------------------------




circumstances under which they were made, not misleading; provided that neither
the Company nor Evolent Health makes any representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company and
Evolent Health in writing by such Initial Purchaser through the Representatives
expressly for use in such Time of Sale Information, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.


(c)Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or Evolent Health or their respective agents and representatives
(other than a communication referred to in clauses (i), (ii) and (iii) below) an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) each electronic
road show and any other written communications approved in writing in advance by
the Representatives. Each such Issuer Written Communication and each such
electronic road show does not conflict in any material respect with the
information contained in the Time of Sale Information, and when taken together
with the Time of Sale Information, did not, and at the Closing Date and as of
the Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that neither the Company nor Evolent
Health makes any representation or warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company and Evolent Health in writing by such Initial Purchaser through the
Representatives expressly for use in such Issuer Written Communication, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.


(d)Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and Evolent Health make no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company or Evolent Health in writing


6

--------------------------------------------------------------------------------




by such Initial Purchaser through the Representatives expressly for use in the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.


(e)Emerging Growth Company. The Company has been and is an “emerging growth
company”, as defined in Section 2(a) of the Securities Act (an “Emerging Growth
Company”).


(f)Valence Information. The financial and other information relating to the
Acquired Business included in the Time of Sale Information and the Offering
Memorandum presents fairly in all material respects the information shown
therein. All statements, projections, estimates and expressions of opinion
relating to the Acquired Business have been prepared by the Company and Evolent
Health in good faith and represent reasonable and fair expectations held by the
Company on the basis of the best information available to the Company and
Evolent Health and the assumptions underlying such information are reasonable.


(g)Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Securities and Exchange Commission (the “Commission”) conformed or will
conform, as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


(h)Financial Statements of the Company. The financial statements (including the
related notes thereto) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) in the United States applied on a consistent basis
throughout the periods covered thereby; the other financial information (other
than (i) the financial statements of Evolent Health and (ii) financial
information of the Acquired Business) included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum has been derived from
the accounting records of the Company and its consolidated subsidiaries and
present fairly in all material respects the information shown thereby. The pro
forma financial information and the related notes thereto included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum have been prepared in accordance with the


7

--------------------------------------------------------------------------------




applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Time of Sale Information and the
Offering Memorandum.


(i)Financial Statements of Evolent Health. The financial statements (including
the related notes thereto) of Evolent Health included in the Time of Sale
Information and the Offering Memorandum comply in all material respects with the
applicable requirements of the Securities Act and present fairly in all material
respects the financial position of Evolent Health as of the dates indicated and
the results of its operations and the changes in its cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods covered thereby, and any supporting
schedules included in the Time of Sale Information and Offering Memorandum
present fairly in all material respects the information required to be stated
therein.


(j)No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company and Evolent Health included or incorporated
by reference in the Time of Sale Information and the Offering Memorandum, (i)
there has not been any change in the capital stock (other than the issuance of
shares of Stock upon exercise of stock options and warrants described as
outstanding in, the grant and forfeiture of options and awards under existing
equity incentive plans described in, the Time of Sale Information and the
Offering Memorandum and the issuance of Stock in connection with the
acquisitions of the Acquired Business and Aldera Holdings, LLC), any material
change in short-term debt or long-term debt of the Company, Evolent Health or
the Company’s other subsidiaries or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company or Evolent Health
on any class of capital stock, (ii) there has not been any material adverse
change with respect to the Company, Evolent Health and the Company’s other
subsidiaries, taken as a whole, or any development that would reasonably be
expected to result in a material adverse change, in or affecting the business,
properties, management, financial position, stockholders’ or members’ equity, as
applicable, results of operations or prospects of the Company, Evolent Health
and the Company’s other subsidiaries, taken as a whole; (iii) none of the
Company, Evolent Health, or the Company’s other subsidiaries has entered into
any transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company, Evolent Health and the Company’s other
subsidiaries, taken as a whole, or incurred any liability or obligation, direct
or contingent, that is material to the Company, Evolent Health, the Company’s
other subsidiaries, taken as a whole; and (iv) none of the Company, Evolent
Health or the Company’s other subsidiaries has sustained any loss or
interference with its business that is material to the Company, Evolent Health,
or the Company’s other subsidiaries, taken as a whole, and that is either from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority.


8

--------------------------------------------------------------------------------




(k)Organization and Good Standing. The Company, Evolent Health and the Company’s
other subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company, Evolent Health and the
Company’s other subsidiaries, taken as a whole, or on the performance by the
Company and Evolent Health of their obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”). Neither the Company nor
Evolent Health owns or controls, directly or indirectly, any corporation,
association or other entity other than, in the case of the Company, (i) the
subsidiaries listed on Schedule 3 hereto.


(l)Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum; and the outstanding
shares of capital stock of the Company and membership interests of Evolent
Health have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum and other than options in the aggregate not exceeding $1
million in fair market value, there are no outstanding rights (including,
without limitation, pre-emptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any shares of capital stock or
other equity interest in the Company or any membership interests in Evolent
Health or the Company’s other subsidiaries or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or of any membership interests of Evolent
Health or the Company’s other subsidiaries, any such convertible or exchangeable
securities or any such rights, warrants or options; the capital stock of the
Company and the membership interests of Evolent Health conform in all material
respects to the description thereof contained in the Time of Sale Information
and the Offering Memorandum; and all the outstanding membership interests of
Evolent Health and the Company’s other subsidiaries that are owned directly or
indirectly by the Company are owned free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party.


(m)Stock Options. Except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, with respect to the stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company and Evolent Health, including the 2011 Plan and the 2015
Plan, each as described in the Time of Sale Information and Offering Memorandum
(the “Company Stock Plans”), (i) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant


9

--------------------------------------------------------------------------------




Date”) by all necessary corporate action, including, as applicable, approval by
the board of directors of the Company (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents, and, to the knowledge of the Company (other than
with respect to due execution and delivery by the Company), the award agreement
governing such grant (if any) was duly executed and delivered by each party
thereto, (ii) each such grant was made in accordance with the terms of the
Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements and (iii) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and Evolent Health. There is no and has been no
policy or practice of the Company or Evolent Health of granting Stock Options
prior to, or otherwise coordinating the grant of Stock Options with, the release
or other public announcement of material information regarding the Company or
Evolent Health or their respective subsidiaries or their results of operations
or prospects.


(n)Due Authorization. Each of the Company and Evolent Health has full right,
power and authority to execute and deliver this Agreement, the Indenture and the
Securities (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by the Company and
Evolent Health, to the extent a party thereto, of each of the Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby or by the Time of Sale Information and the Offering Memorandum has been
duly and validly taken.


(o)Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by each of the Company and Evolent Health.


(p)Interests. All of the membership interests of Evolent Health outstanding as
of the Closing Date have been duly authorized and when issued, fully paid and
validly issued and, to the extent owned by the Company, will be owned free and
clear of any liens, encumbrances or claims.


(q)The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).


(r)The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the


10

--------------------------------------------------------------------------------




Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.


(s)The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance with the terms of the Indenture and the Securities; the
maximum number of shares of Class A Common Stock issuable upon conversion of the
Securities (including the maximum number of additional shares of Class A Common
Stock by which the Conversion Rate (as such term is defined in the Indenture)
may be increased upon conversion in connection with a Make-Whole Fundamental
Change (as such term is defined in the Indenture) (the “Maximum Number of
Underlying Securities”) have been duly authorized and reserved and, when issued
upon conversion of the Securities in accordance with the terms of the Indenture
and the Securities, will be validly issued, fully paid and non-assessable, and
the issuance of such Maximum Number of Underlying Securities will not be subject
to any preemptive or similar rights.


(t)Descriptions of the Transaction Documents. Each Transaction Document conforms
in all material respects to the description thereof contained in the Time of
Sale Information and the Offering Memorandum.


(u)No Violation or Default. None of the Company, Evolent Health or any of the
Company’s other subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, Evolent Health or any of the Company’s other
subsidiaries is a party or by which the Company, Evolent Health or any of the
Company’s other subsidiaries is bound or to which any of the property or assets
of the Company, Evolent Health or any of the Company’s other subsidiaries is
subject; or (iii) in violation of any law or statute applicable to the Company,
Evolent Health or the Company’s other subsidiaries or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company, Evolent Health or the Company’s other
subsidiaries except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.


(v)No Conflicts. The execution, delivery and performance by the Company and
Evolent Health of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the issuance of the Maximum
Number of Underlying Securities upon conversion thereof) and the consummation by
the Company of the transactions contemplated by the Transaction Documents or the
Time of Sale Information and the Offering Memorandum will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in


11

--------------------------------------------------------------------------------




the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company, Evolent Health or the Company’s other subsidiaries
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company, Evolent Health or any of the
Company’s other subsidiaries is a party or by which the Company, Evolent Health
or any of the Company’s other subsidiaries is bound or to which any of the
property or assets of the Company, Evolent Health or any of the Company’s other
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company, Evolent
Health or the Company’s other subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.


(w)No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and Evolent Health, to the extent a party thereto, of each of the
Transaction Documents to which it is a party, the issuance and sale of the
Securities (including the issuance of the Maximum Number of Underlying
Securities upon conversion thereof) and the consummation of the transactions
contemplated by the Transaction Documents or the Time of Sale Information and
the Offering Memorandum, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required by the Exchange
and under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers.


(x)Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings, including by the Federal Trade
Commission and the U.S. Department of Health and Human Services (“HHS”) and any
office contained therein, pending to which the Company, Evolent Health or any of
the Company’s other subsidiaries is or, to the knowledge of the Company or
Evolent Health, may reasonably be expected to become a party or to which any
property of the Company, Evolent Health or the Company’s other subsidiaries, is
or may reasonably be expected to become the subject that, individually or in the
aggregate, if determined adversely to the Company, Evolent Health or the
Company’s other subsidiaries, could reasonably be expected to have a Material
Adverse Effect; no such investigations, actions, suits or proceedings are, to
the knowledge of the Company, Evolent Health or the Company’s other
subsidiaries, threatened or contemplated by any governmental or regulatory
authority or threatened by others; (i) there are no material current or pending
legal, governmental or regulatory actions, suits or proceedings that would be
required under the Securities Act to be described in a registration statement or
prospectus to be filed with the Commission that are not so described in the Time
of Sale Information and the Offering Memorandum and (ii) there are no statutes,
regulations or contracts or other documents that would be required by the
Securities Act to be described in a registration statement to


12

--------------------------------------------------------------------------------




be filed with the Commission and that is not so described in the each of Time of
Sale Information and the Offering Memorandum; and to the knowledge of the
Company or Evolent Health, there is no complaint to or audit, proceeding,
investigation (formal or informal) or claim currently pending or threatened
against any of the Company’s or Evolent Health’s customers (specific to the
customer’s use of the products or services of the Company or Evolent Health) by
the Federal Trade Commission, HHS, or any similar authority in any jurisdiction
or any other governmental entity, or by any person in respect of the collection,
use or disclosure of Personal Data by the Company or Evolent Health that,
individually or in the aggregate, if determined adversely to such customer,
could reasonably be expected to have a material adverse effect on such customer
or a material adverse effect on the Company.


(y)Independent Accountants. PricewaterhouseCoopers LLP, who has audited certain
financial statements of the Company and Evolent Health, is an independent
registered public accounting firm with respect to the Company and Evolent Health
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.


(z)Title to Real and Personal Property. The Company, Evolent Health and the
Company’s other subsidiaries have good and marketable title in fee simple (in
the case of real property) to, or have valid and marketable rights to lease or
otherwise use, all items of real and personal property and assets (other than
Intellectual Property) that are material to the respective businesses of the
Company, Evolent Health and the Company’s other subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except those that (i) do not materially interfere with the use made and
currently proposed to be made of such property by the Company, Evolent Health
and the Company’s other subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


(aa)Title to Intellectual Property. The Company, Evolent Health and the
Company’s other subsidiaries own or possess adequate rights to use all patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names, copyrights, licenses,
software and know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures) and
other intellectual property rights (“Intellectual Property”) necessary for the
conduct of their respective businesses as currently conducted and as currently
proposed to be conducted, and, to the knowledge of the Company, Evolent Health
or the Company’s other subsidiaries, the conduct of their respective businesses
will not conflict in any material respect with any such rights of others. Except
as could not reasonably be expected to result in a Material Adverse Effect, the
Company, Evolent Health and the Company’s other subsidiaries have not received
any notice of any claim (i) alleging any infringement or misappropriation of, or
conflict with, any Intellectual Property rights of any third party or (ii)
challenging the validity, scope, enforceability or ownership of any Intellectual
Property owned by the Company, Evolent Health and the Company’s other
subsidiaries. The Company, Evolent Health and


13

--------------------------------------------------------------------------------




the Company’s other subsidiaries have taken reasonable steps in accordance with
normal industry practice to maintain the confidentiality of all know-how, trade
secrets and confidential information owned, used or held for use by the Company,
Evolent Health or the Company’s other subsidiaries, and no such trade secrets or
confidential information have been disclosed other than to employees,
representatives and agents of the Company, Evolent Health or the Company’s other
subsidiaries, or parties who are bound by written confidentiality agreements,
except as could not reasonably be expected to result in a Material Adverse
Effect.


(bb)    No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company, Evolent Health or the Company’s other
subsidiaries on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company, Evolent Health or the Company’s other
subsidiaries, on the other, that would be required by the Securities Act to be
described in a registration statement to be filed with the Commission and that
is not so described in the each of Time of Sale Information and the Offering
Memorandum.


(cc)    Investment Company Act. After giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Time of Sale Information and the Offering Memorandum, neither the Company nor
Evolent Health will be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).


(dd)    Taxes. The Company and its subsidiaries have paid or accrued in their
respective financial statements included in the Time of Sale Information all
federal, state, local and foreign taxes and filed all tax returns required to be
paid or filed through the date hereof; and except as otherwise disclosed in the
Time of Sale Information and the Offering Memorandum, there is no tax deficiency
that has been, or could reasonably be expected to be, asserted against the
Company, its subsidiaries or any of their respective properties or assets,
except where the failure to pay or file or where such deficiency would not
reasonably be expected to result in a Material Adverse Effect. Evolent Health is
treated as a partnership for U.S. federal income tax purposes.


(ee)    Licenses and Permits. The Company, Evolent Health and the Company’s
other subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Time of Sale Information and the Offering Memorandum, except where the failure
to possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Time of Sale Information
and the Offering Memorandum, none of the Company, Evolent Health or any of the
Company’s other subsidiaries has received notice of any revocation or
modification of


14

--------------------------------------------------------------------------------




any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except where such revocation, modification or
renewal would not reasonably be expected to result in a Material Adverse Effect.


(ff)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company, Evolent Health or the Company’s other subsidiaries exists or, to
the knowledge of the Company or Evolent Health, is contemplated or threatened,
and neither the Company nor Evolent Health is aware of any existing or imminent
labor disturbance by, or dispute with, the employees of any of their or their
respective subsidiaries’ principal suppliers, contractors or customers, except
as would not have a Material Adverse Effect.


(gg)    Compliance with and Liability under Environmental Laws. (i) The Company,
Evolent Health and the Company’s other subsidiaries (a) are, and at all prior
times were, in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions, judgments, decrees,
orders and the common law relating to pollution or the protection of the
environment, natural resources or human health or safety, including those
relating to the generation, storage, treatment, use, handling, transportation,
Release or threat of Release of Hazardous Materials (collectively,
“Environmental Laws”), (b) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses, (c)
have not received notice of any actual or potential liability under or relating
to, or actual or potential violation of, any Environmental Laws, including for
the investigation or remediation of any Release or threat of Release of
Hazardous Materials, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, (d) are not conducting or
paying for, in whole or in part, any investigation, remediation or other
corrective action pursuant to any Environmental Law at any location, and (e) are
not a party to any order, decree or agreement that imposes any obligation or
liability under any Environmental Law, and (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company,
Evolent Health or the Company’s other subsidiaries, except in the case of each
of (i) and (ii) above, for any such matter, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (iii)
except as described in the Time of Sale Information and the Offering Memorandum,
(a) there are no proceedings that are pending, or that are known to be
contemplated, against the Company, Evolent Health or the Company’s other
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (b) the Company,
Evolent Health and the Company’s other subsidiaries are not aware of any facts
or issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws, including the Release or threat of Release
of Hazardous Materials, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company, Evolent Health


15

--------------------------------------------------------------------------------




and the Company’s other subsidiaries, and (c) none of the Company, Evolent
Health or the Company’s other subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.


(hh)    Hazardous Materials. There has been no storage, generation,
transportation, use, handling, treatment, Release or threat of Release of
Hazardous Materials by, relating to or caused by the Company, Evolent Health or
the Company’s other subsidiaries (or, to the knowledge of the Company and
Evolent Health, any other entity (including any predecessor) for whose acts or
omissions the Company, Evolent Health or any of the Company’s other subsidiaries
is or could reasonably be expected to be liable) at, on, under or from any
property or facility now or previously owned, operated or leased by the Company,
Evolent Health or the Company’s other subsidiaries, or at, on, under or from any
other property or facility, in violation of any Environmental Laws or in a
manner or amount or to a location that could reasonably be expected to result in
any liability under any Environmental Law, except for any violation or liability
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. “Hazardous Materials” means any material,
chemical, substance, waste, pollutant, contaminant, compound, mixture, or
constituent thereof, in any form or amount, including petroleum (including crude
oil or any fraction thereof) and petroleum products, natural gas liquids,
asbestos and asbestos-containing materials, naturally occurring radioactive
materials, brine, and drilling mud, regulated or which can give rise to
liability under any Environmental Law. “Release” means any spilling, leaking,
seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, or migrating in, into or
through the environment, or in, into, from or through any building or structure.


(ii)    Compliance with ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i)
each employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or Evolent Health would have any liability (each, a “Plan”) has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to, ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan other than any such transaction
effected pursuant to a statutory or administrative exemption; (iii) for each
Plan that is subject to the funding rules of Section 412 of the Code or Section
302 of ERISA, the minimum funding standard of Section 412 of the Code or Section
302 of ERISA, as applicable, has been satisfied (without taking into account any
waiver thereof or extension of any amortization period) and is reasonably
expected to be satisfied in the future (without taking into account any waiver
thereof or extension of any amortization period); (iv) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur; (v) neither the Company nor Evolent Health nor any member of
their “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the


16

--------------------------------------------------------------------------------




Code) has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guaranty Corporation (“PBGC”), in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vi) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
PBGC or any other governmental agency or any foreign regulatory agency with
respect to any Plan.


(jj)    Disclosure Controls. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, the Company and Evolent Health maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.


(kk)    Accounting Controls. The Company and Evolent Health maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Offering Memorandum and the Time of Sale Information fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto. Except as
disclosed in the Time of Sale Information and the Offering Memorandum, there are
no material weaknesses in the Company’s or Evolent Health’s internal controls.
The Company’s and Evolent Health’s auditors and the Audit Committee of the Board
of Directors of the Company and of Evolent Health have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which


17

--------------------------------------------------------------------------------




have adversely affected or are reasonably likely to adversely affect the
Company’s and/or Evolent Health’s ability to record, process, summarize and
report financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s and/or Evolent Health’s internal controls over financial reporting.


(ll)    Insurance. The Company, Evolent Health and the Company’s other
subsidiaries have insurance covering their respective properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as are
adequate to protect the Company, Evolent Health and the Company’s other
subsidiaries and their respective businesses; and none of the Company, Evolent
Health or any of the Company’s other subsidiaries has (i) received notice from
any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.


(mm)    No Unlawful Payments. None of the Company, Evolent Health or the
Company’s other subsidiaries, nor any director or officer of the Company,
Evolent Health or the Company’s other subsidiaries, nor, to the knowledge of the
Company or Evolent Health, any employee, agent, affiliate or other person
associated with or acting on behalf of the Company, Evolent Health, or the
Company’s other subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company, Evolent Health and the
Company’s other subsidiaries, taken as a whole, have instituted, maintain and
enforce, and will continue to maintain and enforce policies and procedures
reasonably designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.


(nn)    Compliance with Anti-Money Laundering Laws. The operations of the
Company, Evolent Health and the Company’s other subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and


18

--------------------------------------------------------------------------------




reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company, Evolent Health and the Company’s other
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company, Evolent
Health or the Company’s other subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of the Company or Evolent
Health, threatened.


(oo)    No Conflicts with Sanctions Laws. None of the Company, Evolent Health or
the Company’s other subsidiaries, nor any director or officer of the Company,
Evolent Health or the Company’s other subsidiaries, nor, to the knowledge of the
Company or Evolent Health, any employee, agent, affiliate or other person
associated with or acting on behalf of the Company, Evolent Health or the
Company’s other subsidiaries, is currently the subject or the target of any
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, Evolent Health, or any of the Company’s other
subsidiaries, located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria, Libya and the Crimea Region of Ukraine (each, a
“Sanctioned Country”); and the Company and Evolent Health will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as Initial Purchaser, advisor,
investor or otherwise) of Sanctions. The Company, Evolent Health and the
Company’s other subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.


(pp)    No Restrictions on Subsidiaries. Except as disclosed in the Time of Sale
Information and the Offering Memorandum under the caption “Certain contractual
arrangements with stockholders-Third amended and restated operating agreement of
Evolent Health LLC”, no subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such


19

--------------------------------------------------------------------------------




subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.


(qq)    No Broker’s Fees. None of the Company, Evolent Health or any of the
Company’s other subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or Evolent Health or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.


(rr)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information, as of
the Time of Sale, and the Offering Memorandum, as of its date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.


(ss)    No Integration. Neither the Company, nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.


(tt)    No General Solicitation. None of the Company or any of its controlled
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no representation is made) has solicited offers
for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of 502(c) of Regulation D
or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.


(uu)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.


(vv)    No Stabilization. Neither the Company nor Evolent Health has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.


(ww)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act)


20

--------------------------------------------------------------------------------




included or incorporated by reference in any of the Time of Sale Information or
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.


(xx)    Statistical and Market Data. Nothing has come to the attention of the
Company or Evolent Health that has caused the Company or Evolent Health to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.


(yy)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or Evolent Health or any of the Company’s or Evolent Health’s directors
or officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications,
that are applicable to the Company.


(zz)    No Ratings. There are (and prior to the Closing Date, will be) no debt
securities or preferred stock issued or guaranteed by the Company, Evolent
Health or any of the Company’s other subsidiaries that are rated by a
“nationally recognized statistical rating organization”, as such term is defined
in Section 3(a)(62) of the Exchange Act.


(aaa)    Healthcare Regulations. The statements in the Time of Sale Information
and the Offering Memorandum under the captions: “Risk factors-Risks relating to
our business and industry -The healthcare regulatory and political framework is
uncertain and evolving” and “Risk factors-Risks relating to our business and
industry -We are subject to privacy and data protection laws governing the
transmission, security and privacy of health information, which may impose
restrictions on the manner in which we access personal data and subject us to
penalties if we are unable to fully comply with such laws”, and
“Business-Healthcare Laws and Regulations”, insofar as such statements describe
the state, federal and foreign administrative healthcare laws, rules and
regulations which are applicable to the Company, Evolent Health and other
subsidiaries (the “Healthcare Laws”), are true and correct in all material
respects; and to the knowledge of the Company or Evolent Health, there are no
Healthcare Laws which as of this date are material to the businesses of the
Company, Evolent Health or the Company’s other subsidiaries which are not
described in the Time of Sale Information or the Offering Memorandum. None of
the Company, Evolent Health or any of the Company’s other subsidiaries is in
violation of any Healthcare Laws, except for any violation that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none have received any written notice from any governmental
or regulatory authority of potential or actual material non-compliance by, or
liability of, the Company or Evolent Health under any Healthcare Laws.


(bbb)    Data Privacy and Security Laws. Except as could not reasonably be
expected to have a Material Adverse Effect or as disclosed in the Time of Sale


21

--------------------------------------------------------------------------------




Information and the Offering Memorandum, the Company, Evolent Health and the
Company’s other subsidiaries are, and since the Company’s, Evolent Health’s or
such Company subsidiary’s inception have been, in compliance with all applicable
state and federal data privacy and security laws and regulations, including
without limitation the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”) as amended by the Health Information Technology for Economic and
Clinical Health Act (the “HITECH Act”, and collectively, the “Privacy Laws”). To
ensure compliance with the Privacy Laws, the Company, Evolent Health and the
Company’s other subsidiaries, taken as a whole, have in place, comply with, and
take appropriate steps reasonably designed to ensure compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling, and analysis of
Personal Data (the “Policies”). “Personal Data” means (i) a natural person’s
name, street address, telephone number, e-mail address, photograph, social
security number or tax identification number, driver’s license number, passport
number, credit card number, bank information, or customer or account number;
(ii) any information which would qualify as “personally identifying information”
under the Federal Trade Commission Act, as amended; (iii) Protected Health
Information as defined by HIPAA; and (iv) any other piece of information that
allows the identification of such natural person, or his or her family, or
permits the collection or analysis of any data related to an identified person’s
health or sexual orientation. The Company, Evolent Health and the Company’s
other subsidiaries have at all times made all disclosures to users or customers
required by applicable laws and regulatory rules or requirements, and no such
disclosures made or contained in any Policy have been inaccurate or in violation
of any applicable laws and regulatory rules or requirements, except as could not
reasonably be expected to result in a Material Adverse Effect. None of the
Company, Evolent Health or any of the Company’s other subsidiaries: (i) has
received notice of any actual or potential liability under or relating to, or
actual or potential violation of, any of the Privacy Laws, and has no knowledge
of any event or condition that would reasonably be expected to result in any
such notice; (ii) is currently conducting or paying for, in whole or in part,
any investigation, remediation, or other corrective action pursuant to any
Privacy Law; or (iii) is a party to any order, decree, or agreement that imposes
any obligation or liability under any Privacy Law.


(ccc)    Accurate Disclosure. The statements included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum from the
sections “Our company- Initial public offering, organizational transactions and
secondary offering”, “Risk factors-Risks relating to our structure”, “Risk
factors-Risks relating to ownership of our Class A common stock” “Risk
factors-Risks related to the notes”, “Description of notes” and “Description of
capital stock” in the Offering Memorandum; and “Certain Relationships and
Related Party Transactions” in the Company’s Proxy Statement on Schedule 14A,
filed with the Commission on April 28, 2016, insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries in all material respects of such legal matters,
agreements, documents or proceedings and present information required to be
shown therein pursuant to the rules and regulations of the Commission. The
statements


22

--------------------------------------------------------------------------------




included in the Time of Sale Information and the Offering Memorandum under the
caption: “Certain U.S. federal income tax considerations”, insofar as they
purport to describe provisions of U.S. federal tax laws or legal conclusions
with respect thereto, fairly and accurately summarize the matters referred to
therein in all material respects.


4.Further Agreements of the Company and Evolent Health. The Company and Evolent
Health jointly and severally covenant and agree with each Initial Purchaser
that:


(a)Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.


(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.


(c)Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
such written communication for review and will not make, use, authorize, approve
or refer to any such written communication to which the Representatives
reasonably object.


(d)Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence or development of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable


23

--------------------------------------------------------------------------------




best efforts to prevent the issuance of any such order preventing or suspending
the use of any of the Time of Sale Information, any Issuer Written Communication
or the Offering Memorandum or suspending any such qualification of the
Securities and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.


(e)Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will notify the Initial Purchasers
thereof reasonably promptly and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to the
Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (or including such
document to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law and (2) if
at any time prior to the Closing Date (i) any event or development shall occur
or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will notify the Initial
Purchasers thereof reasonably promptly and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to any of the Time of Sale Information (or any document to be filed
with the Commission and incorporated by reference therein) as may be necessary
so that the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.


(f)Blue Sky Compliance. The Company will use reasonable efforts to qualify the
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for distribution of the
Securities; provided that neither the Company nor Evolent Health shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.




24

--------------------------------------------------------------------------------




(g)Clear Market. For a period of 60 days after the date of the offering of the
Securities, each of the Company and Evolent Health will not (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, or file with the
Commission a registration statement under the Securities Act relating to, any
shares of Stock or any securities convertible into or exercisable or
exchangeable for Stock, or publicly disclose the intention to make any offer,
sale, pledge, disposition or filing, or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Stock or any such other securities, or any membership
interest in Evolent Health, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Stock or such other securities, in
cash or otherwise, without the prior written consent of the Representatives,
other than (A) the Securities to be sold hereunder and any Underlying Securities
issued upon conversion thereof, (B) any shares of Stock of the Company issued
upon the exercise or settlement of options granted under Company Stock Plans;
provided that if the recipient of any such shares of Stock has previously
delivered a “lock-up” agreement to the Representatives substantially in the form
of Exhibit A hereto, such shares of Stock will be subject to the terms of such
lock-up, (C) the grant by the Company of awards under Company Stock Plans as
disclosed in the Time of Sale Information and the Offering Memorandum, (D) the
issuance of shares of Class A Common Stock in accordance with the Valence Merger
Agreement, (E) the filing of a registration statement on Form S-8 (or equivalent
form) with the Commission in connection with an employee stock compensation plan
or agreement of the Company, which plan or agreement is disclosed in the Time of
Sale Information and the Offering Memorandum, (F) the issuance of shares of
Class A Common Stock payable to the extent required pursuant to the earnout
relating to the Company’s strategic alliance with Passport Health Plan, (G) the
filing of one registration statement on Form S-3 with the Commission to register
Stock and/or securities convertible into Stock for primary transactions by the
Company and any amendments thereto, which registration statement may, at the
Company’s option, include a prospectus relating to Stock registered on the
Company’s registration statement on Form S-3, File No. 333-212709, initially
filed on July 28, 2016 and declared effective on August 12, 2016 (the “Resale
Shelf”) and which may upon effectiveness also constitute a post-effective
amendment to the Resale Shelf, provided that any transactions, offerings or
“takedowns” thereunder remain subject to the restrictions contained in this
Section 4(g) to the extent applicable, (H) the issuance of shares of Stock or
other securities (including securities convertible into shares of Stock) in
connection with the acquisition by the Company or any of its subsidiaries of the
securities, businesses, properties or other assets of another person or entity
or pursuant to any employee benefit plan assumed by the Company in connection
with any such acquisition, or (I) the issuance of shares of Stock or other
securities (including securities convertible into shares of Stock) in connection
with joint ventures, strategic transactions or other commercial relationships
(including issuances to current or prospective customers or partners).; provided
that, in the case of clauses (H) and (I), the aggregate number of shares of
Stock issued in all such acquisitions and transactions shall not exceed 7.5% of
the issued and outstanding Stock of the Company on the Closing Date


25

--------------------------------------------------------------------------------




and any recipients of such shares shall deliver a “lock-up” agreement to the
Representatives substantially in the form of Exhibit A hereto.


(h)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds.”


(i)No Stabilization. Neither the Company nor Evolent Health will take, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities and will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.


(j)Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, a number of shares of Class A Common Stock
equal to the Maximum Number of Underlying Securities. The Company will use its
commercially reasonable best efforts to cause the Underlying Securities to be
listed and maintain the listing of such Maximum Number of Underlying Securities
on the New York Stock Exchange (the “Exchange”).


(k)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.


(l)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.


(m)No Resales by the Company. The Company will not, and will not permit any of
its controlled affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.


(n)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.


(o)No General Solicitation. None of the Company or any of its controlled
affiliates or any other person on its or their behalf (other than the Initial
Purchasers, as to


26

--------------------------------------------------------------------------------




which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D without the prior written
consent of the Representatives or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.


5.Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show)
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.


6.Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Firm Securities on the Closing Date or the Option
Securities on the Additional Closing Date, as the case may be, as provided
herein is subject to the performance by the Company and Evolent Health, jointly
and severally, of their respective covenants and other obligations hereunder and
to the following additional conditions:


(a)Representations and Warranties. The respective representations and warranties
of the Company and Evolent Health contained herein shall be true and correct on
the date hereof and on and as of the Closing Date or the Additional Closing
Date, as the case may be; and the statements of the Company and Evolent Health
and their respective officers made in any certificates delivered pursuant to
this Agreement shall be true and correct on and as of the Closing Date or the
Additional Closing Date, as the case may be.


(b)No Material Adverse Change. No event or condition of a type described in
Section 3(j) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.




27

--------------------------------------------------------------------------------




(c)Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the Company and Evolent Health by the chief financial officer or
chief accounting officer of the Company and Evolent Health and one additional
senior executive officer of the Company and Evolent Health who is reasonably
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officers, the representations of the Company and
Evolent Health set forth in Sections 3(b) and 3(d) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
Evolent Health in this Agreement are true and correct and that the Company and
Evolent Health have complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date or Additional Closing Date, as the case may be,
and (iii) to the effect set forth in paragraphs (a) and (c) above.


(d)Comfort Letters. On the date of this Agreement and on the Closing Date or the
Additional Closing Date, as the case may be, PricewaterhouseCoopers LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information contained or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum; provided, that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be, shall use a “cut-off” date no more
than three business days prior to such Closing Date or such Additional Closing
Date, as the case may be.


(e)CFO Certificate. On the date of this Agreement and on the Closing Date or the
Additional Closing Date, as the case may be, the Company shall have furnished to
the Representatives a certificate, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, of its chief financial officer
with respect to certain financial data contained in the Time of Sale Information
and the Offering Memorandum, providing “management comfort” with respect to such
information, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex D hereto.


(f)Opinion and 10b-5 Statement of Counsel for the Company and Evolent Health.
Cravath, Swaine & Moore LLP, counsel for the Company, shall have furnished to
the Representatives, at the request of the Company, their written opinion and
10b-5 statement, dated the Closing Date or the Additional Closing Date, as the
case may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in
Annex C hereto.


(g)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional


28

--------------------------------------------------------------------------------




Closing Date, as the case may be, an opinion and 10b-5 statement of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representatives may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.


(h)No Legal Impediment to Issuance and Sale. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Closing Date or the Additional Closing Date, as the case may
be, prevent the issuance or sale of the Securities; and no injunction or order
of any federal, state or foreign court shall have been issued that would, as of
the Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.


(i)Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and Evolent Health in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.


(j)DTC. The Securities shall be eligible for clearance and settlement through
DTC.


(k)Exchange Listing. A number of shares of Common Stock equal to the sum of the
Maximum Number of Underlying Securities shall have been approved for listing on
the Exchange, subject to official notice of issuance.


(l)Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit B hereto, between you, certain stockholders, the directors, and
Section 16 officers listed on Schedule 2 hereto of the Company relating to sales
and certain other dispositions of shares of Stock or certain other securities,
delivered to you on or before the date hereof, shall be in full force and effect
on the Closing Date.


(m)Additional Documents.On or prior to the Closing Date the Company shall have
furnished to the Representatives such further certificates and documents as the
Representatives may reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.




29

--------------------------------------------------------------------------------




7.Indemnification and Contribution.


(a)Indemnification of the Initial Purchasers by the Company and Evolent Health.
Each of the Company and Evolent Health agrees to jointly and severally indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other reasonable expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication, any road show as defined in Rule
433(h) under the Securities Act, or the Offering Memorandum (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use therein, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in subsection
(b) below.


(b)Indemnification of the Company and Evolent Health. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and Evolent Health and their respective directors and officers and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information (including any of the other Time of Sale
Information that has subsequently been amended), any Issuer Written
Communication, any road show or the Offering Memorandum (or any amendment or
supplement thereto) it being understood and agreed upon that the only such
information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in the twelfth and thirteenth paragraphs
under the caption “Plan of Distribution.”


(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted


30

--------------------------------------------------------------------------------




against any person in respect of which indemnification may be sought pursuant to
the preceding paragraphs of this Section 7, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under the preceding paragraphs of this Section 7 except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided further that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under the preceding paragraphs
of this Section 7. If any such proceeding shall be brought or asserted against
an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person in such proceeding and shall pay the reasonable fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and Goldman, Sachs & Co., and any such
separate firm for the Company, its directors, its officers and any control
persons of the Company shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for reasonable fees and expenses of
counsel as contemplated by this paragraph, the Indemnifying Person shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into in good faith more than 60 days after
receipt by the Indemnifying Person of such request and more than 30 days after
receipt of the proposed terms of such settlement and (ii) the Indemnifying
Person shall


31

--------------------------------------------------------------------------------




not have reimbursed the Indemnified Person in accordance with such request prior
to the date of such settlement. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.


(d)Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers on
the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand, and the Initial
Purchasers on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.


(e)Limitation on Liability. The Company, Evolent Health and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be


32

--------------------------------------------------------------------------------




required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.


(f)Non-Exclusive Remedies.The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.


8.Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.


9.Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Securities, prior to the Additional Closing Date, (i) trading
generally shall have been suspended or materially limited on or by any of the
Exchange or The Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.


10.Defaulting Initial Purchaser.


(a)If, on the Closing Date or the Additional Closing Date, as the case may be,
any Initial Purchaser defaults on its obligation to purchase the Securities that
it has agreed to purchase hereunder on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non‑defaulting Initial Purchasers or the Company may postpone the
Closing Date or the


33

--------------------------------------------------------------------------------




Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.


(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.


(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, exceeds one-eleventh of
the aggregate principal amount of Securities to be purchased on such date, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement or, with respect to any Additional Closing Date, the obligation
of the Initial Purchasers to purchase Securities on the Additional Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 10 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Section 11 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.


(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.




34

--------------------------------------------------------------------------------




11.Payment of Expenses.


(a)Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and Evolent Health
jointly and severally will pay or cause to be paid all costs and expenses
incident to the performance of their obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing the Time of
Sale Information, any Issuer Written Communication and the Offering Memorandum
(including any amendments and supplements thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company and Evolent Health’s
counsel and the Company’s independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the state or foreign
securities or blue sky laws of such jurisdictions as the Representatives may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers up to $5,000); (vi) any fees charged by rating agencies for rating
the Securities, if any; (vii) the fees and expenses of the Trustee and any
paying agent (including related reasonable fees and expenses of any counsel to
such parties); (viii) all expenses and application fees incurred in connection
with the approval of the Securities for book-entry transfer by DTC; (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors; provided, however, that the Initial Purchasers shall be
responsible for 50% of the third-party costs of any private aircraft incurred in
connection with such road show; and (x) all expenses and application fees
related to the listing of the Underlying Securities on the Exchange.


(b)If (i) this Agreement is terminated pursuant to Section 9 (other than as a
result of a termination pursuant to clauses (i), (iii) or (iv) of Section 9),
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchasers (other than as a result of a termination pursuant to
clauses (i), (iii) or (iv) of Section 9 or Section 10) or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
this Agreement, the Company and Evolent Health jointly and severally agree to
reimburse the Initial Purchasers (or, in the case of Section 10, solely the
non-defaulting Initial Purchasers) for all documented out-of-pocket costs and
expenses (including the reasonable fees and expenses of their counsel)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.


12.Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No


35

--------------------------------------------------------------------------------




purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.


13.Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, Evolent Health and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, Evolent Health or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, Evolent Health or the Initial Purchasers.


14.Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act and with respect to the Company specifically includes
Evolent Health.


15.USA Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.


16.Miscellaneous.


(a)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358); Attention:
Equity Syndicate Desk; and Goldman, Sachs & Co., 200 West Street, New York, New
York 10282 (fax: (212) 902-9316); Attention: Registration Department. Notices to
the Company shall be given to it at 800 N. Glebe Road, Suite 500, Arlington,
Virginia 22203 (fax: (571) 389-6001); Attention: Jonathan Weinberg.


(b)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.


(c)Submission to Jurisdiction. Each of the Company and Evolent Health submits to
the exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of


36

--------------------------------------------------------------------------------




or relating to this Agreement or the transactions contemplated hereby. Each of
the Company and Evolent Health waives any objection which it may now or
hereafter have to the laying of venue of any such suit or proceeding in such
courts. Each of the Company and Evolent Health agree that final judgment in any
such suit, action or proceeding brought in such court shall be conclusive and
binding upon the Company or Evolent Health, as applicable, and may be enforced
in any court to the jurisdiction of which the Company or Evolent Health, as
applicable, is subject by a suit upon such judgment.


(d)WAIVER OF JURY TRIAL. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
agreement.


(e)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.


(f)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(g)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.






37

--------------------------------------------------------------------------------





Very truly yours,


EVOLENT HEALTH, INC.
By:
/s/ Jonathan Weinberg
 
Name: Jonathan Weinberg
 
Title:General Counsel
 
 
EVOLENT HEALTH LLC
By:
/s/ Jonathan Weinberg
 
Name: Jonathan Weinberg
 
Title:General Counsel







38

--------------------------------------------------------------------------------




Accepted: As of the date first written above


J.P. MORGAN SECURITIES LLC


For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.


By: /s/ David Ke        
Authorized Signatory
GOLDMAN, SACHS & CO.


For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.


By: /s/ Raffael M. Fiumara    
Authorized Signatory




















39

--------------------------------------------------------------------------------




Schedule 1


Initial Purchaser
 
Principal Amount
 
 
 
J.P. Morgan Securities LLC
 
$55,000,000
 
 
 
Goldman, Sachs & Co.
 
55,000,000
 
 
 
Total
 
$110,000,000

















40

--------------------------------------------------------------------------------




Schedule 2


Directors


David Farner
Norman Payson, MD
Bruce Felt
Diane Holder
Kenneth Samet


Section 16 Officers


Seth Blackley
Nicky McGrane
Tom Peterson
Chad Pomeroy
Lydia Stone
Dave Thornton
Jonathan Weinberg
Steve Wiggington
Frank Williams


Stockholders


The Advisory Board Company
TPG Growth II BDH, L.P.
TPG Eagle Holdings, L.P.
UPMC




41

--------------------------------------------------------------------------------




Schedule 3


Subsidiaries


Valence Health, LLC
Aldera Holdings, LLC
Evolent Assurance Solutions, LLC
















42

--------------------------------------------------------------------------------




Annex A


Time of Sale Information


Term sheet containing the terms of the Securities, substantially in the form of
Annex B.










    


43

--------------------------------------------------------------------------------




Annex B


PRICING TERM SHEET                         STRICTLY CONFIDENTIAL


DATED NOVEMBER 29, 2016


pressreleaseimage.gif [pressreleaseimage.gif]
EVOLENT HEALTH, INC.
$110,000,000
2.00% CONVERTIBLE SENIOR NOTES DUE 2021


The information in this pricing term sheet supplements Evolent Health, Inc.’s
preliminary offering memorandum, dated November 29, 2016 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this pricing term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all documents incorporated by reference therein. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum. All references to dollar amounts
are references to U.S. dollars.
Issuer:
Evolent Health, Inc., a Delaware corporation (the “Issuer”).
 
 
Ticker/Exchange for the Issuer’s Class A Common Stock:
“EVH”/The New York Stock Exchange.
 
 
Notes:
2.00% Convertible Senior Notes due 2021.
 
 
Principal Amount:
$110,000,000, plus up to an additional $15,000,000 principal amount pursuant to
the initial purchasers’ option to purchase additional Notes.
 
 
Denominations:
$1,000 and multiples of $1,000 in excess thereof.
 
 
Maturity:
December 1, 2021, unless earlier repurchased or converted.
 
 
Interest Rate:
2.00% per year.
 
 
Interest Payment Dates:
Interest will accrue from December 5, 2016 and will be payable semiannually in
arrears on June 1 and December 1 of each year, beginning on June 1, 2017.
 
 
Interest Record Dates:
May 15 and November 15 of each year, immediately preceding any June 1 or
December 1 interest payment date, as the case may be.
 
 
Issue Price:
100% of principal, plus accrued interest, if any, from December 5, 2016.
 
 
Trade Date:
November 30, 2016.
 
 
Settlement Date:
December 5, 2016.



44

--------------------------------------------------------------------------------




Last Reported Sale Price of the Issuer’s Class A Common Stock on November 29,
2016:
$18.85 per share.
 
 
Initial Conversion Rate:
41.6082 shares of the Issuer’s Class A common stock per $1,000 principal amount
of Notes.
 
 
Initial Conversion Price:
Approximately $24.03 per share of the Issuer’s Class A common stock.
Conversion Premium:
Approximately 27.50% above the last reported sale price of the Issuer’s Class A
common stock on November 29, 2016.
 
 
Joint Book-Running Managers:
J.P. Morgan Securities LLC
Goldman, Sachs & Co.
 
 
CUSIP Number (144A):
30050BAA9
 
 
ISIN (144A):
US30050BAA98
 
 
 
Use of Proceeds:
The Issuer estimates that the net proceeds from the offering will be
approximately $106.1 million (or $120.7 million if the initial purchasers
exercise their option to purchase additional Notes in full), after deducting
fees and estimated expenses.
The Issuer intends to loan the net proceeds from the offering promptly to the
consolidated subsidiary of the Issuer through which the Issuer conducts its
operations, Evolent Health LLC, and the Issuer intends to cause Evolent Health
LLC to pay cash to the Issuer (as payments of interest (including additional
interest, if any) on or principal of the loan, as applicable) in amounts
sufficient to cover the Issuer’s liabilities under the Notes. Evolent Health LLC
will use any such net proceeds for working capital and other general corporate
purposes. See “Use of proceeds” in the Preliminary Offering Memorandum.
 
 
 
 
Increase in Conversion Rate Upon Conversion in Connection with a Make-Whole
Fundamental Change:




Following the occurrence of a “make-whole fundamental change” (as defined in the
Preliminary Offering Memorandum), the Issuer will increase the conversion rate
for a holder who elects to convert its Notes in connection with such make-whole
fundamental change in certain circumstances, as described under “Description of
notes-Conversion rights-Increase in conversion rate upon conversion upon a
make-whole fundamental change” in the Preliminary Offering Memorandum.
The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of Notes for
conversions in connection with a make-whole fundamental change for each “stock
price” and “effective date” set forth below:
 





45

--------------------------------------------------------------------------------




 
Stock Price
Effective Date
 
$18.85
$22.00
$24.03
$30.00
$40.00
$50.00
$60.00
$75.00
 
 
December 5, 2016
 
11.4421
10.1239
8.4216
5.1602
2.5384
1.3474
0.7358
0.2871
 
 
December 1, 2017
 
11.4421
9.6121
7.8844
4.6423
2.1462
1.0736
0.5500
0.1872
 
 
December 1, 2018
 
11.4421
8.7541
7.0191
3.8706
1.6142
0.7313
0.3355
0.0856
 
 
December 1, 2019
 
11.4421
7.8213
6.0228
2.9366
1.0011
0.3776
0.1375
0.0121
 
 
December 1, 2020
 
11.4421
6.7648
4.8300
1.8467
0.4318
0.1235
0.0302
0.0000
 
 
December 1, 2021
 
11.4421
3.8463
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
 
 



The exact stock prices and effective dates may not be set forth in the table
above, in which case:


•
If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table above, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.



•
If the stock price is greater than $75.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the conversion rate.



•
If the stock price is less than $18.85 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Memorandum), no additional shares
will be added to the conversion rate.



Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 53.0503 shares of the Issuer’s Class A common
stock, subject to adjustment in the same manner as the conversion rate as set
forth under “Description of notes-Conversion rights-Conversion rate adjustments”
in the Preliminary Offering Memorandum.
__________________
This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.


The Notes and the shares of the Issuer’s Class A common stock issuable upon
conversion of the Notes have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and may not be offered or sold within the United States or any
other jurisdiction, except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and any
other applicable securities laws. The initial purchasers are initially offering
the Notes only to qualified institutional buyers as defined in, and in reliance
on, Rule 144A under the Securities Act.


The Notes and the shares of the Issuer’s Class A common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described under “Transfer restrictions” in the Preliminary Offering
Memorandum.


46

--------------------------------------------------------------------------------




A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting J.P. Morgan Securities LLC, c/o Broadridge Financial
Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, telephone:
1-866-803-9204, or Goldman, Sachs & Co., Attention: Prospectus Department, 200
West Street, New York, New York 10282; telephone: 1-866-471-2526; email:
prospectus-ny@ny.email.gs.com.


Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.
[Remainder of Page Intentionally Blank]










47

--------------------------------------------------------------------------------




Annex C


Form of Opinion of Counsel for the Company










48

--------------------------------------------------------------------------------




Annex D


EVOLENT HEALTH, INC.


CHIEF FINANCIAL OFFICER’S CERTIFICATE


49

--------------------------------------------------------------------------------




Exhibit A


FORM OF LOCK-UP AGREEMENT


Exhibit B


FORM OF LOCK-UP AGREEMENT


[•], 2016


J.P. MORGAN SECURITIES LLC
GOLDMAN, SACHS & CO.
As Representatives of
the several Initial Purchasers listed in
Schedule 1 to the Purchase
Agreement referred to below
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Re:    EVOLENT HEALTH, INC. --- Placement


Ladies and Gentlemen:


The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a purchase agreement (the “Purchase
Agreement”) with Evolent Health, Inc., a Delaware corporation (the “Company”)
providing for the purchase and resale (the “Placement”) by the several Initial
Purchasers named in Schedule 1 to the Purchase Agreement (the “Initial
Purchasers”), of Convertible Notes of the Company (the “Securities”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement. References to shares of Common Stock shall
be deemed to refer to shares of any class of stock of the Company.


In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Goldman,
Sachs & Co. on behalf of the Initial Purchasers, the undersigned will not,
during the period beginning on the date of this Letter Agreement and ending 60
days after the date of the offering memorandum relating to the Placement (the
“Offering Memorandum”) (such period, the “Restricted Period”), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any


50

--------------------------------------------------------------------------------




option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock, or any securities
convertible into or exercisable or exchangeable for Common Stock (including
without limitation, LLC Units, Common Stock or such other securities which may
be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant), or publicly
disclose the intention to make any offer, sale, pledge or disposition, (2) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock or such other securities,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise or (3) make any demand for or exercise any right with respect to the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock, in each case other than:


(A) [reserved]


(B) (i) transfers of shares of Common Stock as a bona fide gift or gifts,
(ii) transfers of shares of Common Stock or such other securities as a result of
the operation of law through estate, other testamentary document or intestate
succession or (iii) transfers of shares of Common Stock or such other securities
to any immediate family member of the undersigned or any trust for the direct or
indirect benefit of the undersigned or any immediate family member of the
undersigned (for purposes of this Letter Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin);


(C) distributions of shares of Common Stock to the members, limited or general
partners or stockholders of the undersigned, its direct or indirect affiliates
or other entities controlled or managed by the undersigned;


(D) transfers of shares of Common Stock or other securities acquired in open
market transactions after the completion of the Placement;


(E) [reserved];


(F) the exercise of Stock Options to purchase shares of Common Stock and any
related transfer to the Company of shares of Common Stock (i) deemed to occur
upon the cashless exercise of such Stock Options or (ii) for the purpose of
paying the exercise price of such Stock Options or for paying taxes (including
estimated taxes) due as a result of the exercise of such Stock Options; provided
that any such purchased shares will be subject to the restrictions described in
this Letter Agreement;


(G) transfers to the Company of shares of Common Stock or any security
convertible into or exercisable for Common Stock in connection with the
termination of service of an option to repurchase such shares;




51

--------------------------------------------------------------------------------




(H) transfers of shares of Common Stock pursuant to a trading plan established
prior to the date hereof pursuant to Rule 10b5-1 of the Exchange Act (an
“Established Plan”); provided that (i) to the extent a filing under the Exchange
Act or public announcement, if any, is required or voluntarily made by or on
behalf of the undersigned or the Company regarding any such sales, the
undersigned shall cause such announcement or filing to include a statement to
the effect that the sale was made pursuant to an Established Plan, and (ii) the
undersigned may not amend, alter or modify an Established Plan during the
Restricted Period; [or


(I) transfers of shares of Common Stock or such other securities to any
investment fund controlled or managed by any affiliate of TPG Global, LLC and
its affiliates;]


provided that in the case of any transfer or distribution pursuant to clause (B)
or (C) [or (I)], each donee or distributee shall execute and deliver to the
Representatives a lock-up letter in the form of this paragraph; and provided,
further, that in the case of any transfer or distribution pursuant to clause (B)
through [(G)][ or (I)], no filing by any party (donor, donee, transferor or
transferee) under the Securities Exchange Act of 1934, as amended, or other
public announcement shall be required or shall be made voluntarily in connection
with such transfer or distribution (other than a filing on a Form 5, Schedule
13D or Schedule 13G, in each case, in accordance with applicable law and made
after the expiration of the Restricted Period).


In addition, nothing in this Letter Agreement shall prohibit the undersigned
from (i) transferring shares of Common Stock pursuant to a liquidation, tender
offer, merger, consolidation, stock exchange or similar transaction that results
in all of the Company’s equity holders having the right to exchange their equity
securities in the Company for cash, securities or other property; provided that
if such liquidation, tender offer, merger, consolidation, stock exchange or
similar transaction is not completed, any Common Stock or other equity
securities in the Company subject to this Letter Agreement shall remain subject
to the restrictions contained in this Letter Agreement or (ii) engaging in any
transaction to the extent required by law, regulation or governmental order.


Furthermore, the undersigned may, if permitted by the Company, establish a
written trading plan meeting the requirements of Rule 10b5-1 under the Exchange
Act; provided that no sales or other transfers occur under such plan and no
public disclosure of such plan shall be required or shall be made by any person
during the Restricted Period.


In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


52

--------------------------------------------------------------------------------




The undersigned understands that, if (i) prior to entering into the Purchase
Agreement, the Company notifies the Representatives in writing that the Company
does not intend to proceed with the Placement; (ii) the Purchase Agreement has
not been executed by all parties by December 16, 2016; or (iii) if the Purchase
Agreement (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and delivery of the Securities
to be sold thereunder, then this Letter Agreement shall immediately terminate
and the undersigned shall be released from all obligations under this Letter
Agreement. The undersigned understands that the Initial Purchasers are entering
into the Purchase Agreement and proceeding with the Placement in reliance upon
this Letter Agreement.
















53

--------------------------------------------------------------------------------




This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.


Very truly yours,


[NAME OF STOCKHOLDER]


By: ______________________________________
Name:
Title:










54